***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               STUART C. CARLSON ET AL. v.
                VERNON F. CARLSON ET AL.
                       (AC 43007)
                         Elgo, Cradle and Flynn, Js.

                                   Syllabus

The plaintiffs sought, inter alia, a partition of the assets and a dissolution
    of a family partnership, of which the plaintiffs and the named defendant
    were original members. The plaintiffs claimed that there was significant
    discord among the members, including that the defendant occupied
    certain real property in Manchester owned by the partnership without
    paying rent and refused to remit rent received from nonpartner tenants.
    In 2015, the court dissolved the partnership and appointed R as a receiver
    to wind up the partnership and to sell certain real property owned by
    the partnership. Later that year, during the trial, the plaintiffs and the
    partnership reached a settlement agreement and submitted a partial
    settlement notice, which stated that issues remained in dispute between
    the plaintiffs and the defendant. Soon thereafter, the plaintiffs and the
    defendant reached a settlement agreement. In accordance with the set-
    tlement agreement, the trial was adjourned and certain real property was
    sold with partial distributions made to the parties, with the exception
    of the defendant, who was to receive a certain parcel of real property,
    the value of which was to be deducted from his share of funds generated
    from the sale of real property. In 2017, the court approved the receiver’s
    report, over the defendant’s objection, which authorized the receiver
    to proceed with an application for a subdivision of real property. In
    2018, the application for the subdivision of the property was approved
    and the court thereafter granted the receiver’s motion for an order for
    the authority to list the lots for sale. Later that year, the defendant
    moved to inspect and copy financial records of the partnership, which
    the court denied. The defendant did not then appeal from that judgment.
    In 2019, the defendant filed a counterclaim, without a request for leave
    to amend or motion to amend. The defendant appealed from the court’s
    judgment granting the plaintiffs’ motion to strike the defendant’s coun-
    terclaim, but failed to brief that claim. In 2020, the court appointed P
    as receiver. Thereafter, the defendant amended his appeal five times,
    challenging other actions of the court. Held:
1. The portion of the defendant’s appeal challenging the trial court’s denial
    of his motions to inspect and copy corporate and partnership tax returns
    and his motion to compel further discovery was dismissed, the defendant
    having failed to properly appeal those rulings of the court.
2. The portions of the defendant’s appeal challenging the trial court’s failure
    to address the dispute in the presettlement notice among the parties
    before the settlement was reached and its failure to order the plaintiffs
    to release all claims during the 2015 settlement negotiations were dis-
    missed: these events occurred nearly four years before the defendant
    filed the present appeal; moreover, these portions of the defendant’s
    appeal are not from judgments of the court and are not judgments
    encompassed in his notice of appeal.
3. This court declined to review the defendant’s claim that the trial court
    erred in authorizing an application for a subdivision of a property owned
    by the partnership as the claim was inadequately briefed, the defendant
    having failed to cite any statute, case law, rule of court, or other legal
    authority that could render the court’s action improper.
4. The trial court did not err in appointing P as a receiver, as the appointment
    of a receiver is within the sound discretion of the trial court.
     Argued November 9, 2021—officially released February 8, 2022

                             Procedural History

  Action seeking, inter alia, the dissolution of a partner-
ship, and other relief, brought to the Superior Court
in the judicial district of Hartford, where the named
defendant filed a counterclaim; thereafter, the court,
Noble, J., granted the plaintiffs’ motion to strike the
counterclaim, and the named defendant appealed to
this court; subsequently, the court, Noble, J., granted a
receiver’s motion for discharge of lis pendens filed by
the named defendant on certain real property owned
by the partnership, and the named defendant amended
his appeal; thereafter, the court, Noble, J., appointed
Peter Carlson as receiver, and the named defendant
amended his appeal. Appeal dismissed in part;
affirmed.
  Vernon F. Carlson, self-represented, the appellant
(named defendant).
  William G. Reveley, with whom, on the brief, was
Malcolm F. Barlow, for the appellees (plaintiffs and
defendant Kristine Carlson).
                          Opinion

   PER CURIAM. The self-represented defendant, Ver-
non F. Carlson,1 appeals from various judgments and
actions of the trial court stemming from a 2007 action
commenced by the plaintiffs, Stuart C. Carlson, Patricia
W. Carlson, and Alexis S. Carlson,2 and a subsequent
settlement agreement that was reached by the parties
in 2015. On appeal, the defendant claims that the court
erred (1) in denying his motions to inspect and copy
corporate and partnership tax returns, (2) by not
addressing the dispute in the presettlement notice
between the parties before a settlement was reached,
(3) in not ordering the plaintiffs to release all claims
during the 2015 settlement negotiations, (4) in authoriz-
ing an application for a subdivision of a property owned
by the partnership, and (5) in appointing Peter Carlson
as receiver. We conclude that the defendant’s first three
claims must be dismissed. As for the fourth and fifth
claims, for the reasons set forth herein, we affirm the
judgments of the court.
   The court set forth the following facts and procedural
history of the case in its February 5, 2020 memorandum
of decision granting the plaintiffs’ motion to terminate
stay. ‘‘The long history of this case began with a com-
plaint filed in 2007 by the plaintiffs . . . . The com-
plaint alleged, and the parties do not dispute, that the
parties were members of a partnership referred to as
Carlson Associates. The parties possessed varying per-
centages of interest in the partnership. Stuart Carlson
was alleged to have been the managing partner. The
court file reveals that no written partnership agreement
governed the relations among the partners or between
the partners and the partnership. The plaintiffs alleged
in their original complaint that the assets of the partner-
ship consisted of fourteen parcels of real estate located
in the towns of Manchester . . . and Glastonbury . . .
and loans by Carlson Associates to Karen [Carlson],
Kristine [Carlson] and the defendant. The two count
complaint asserted claims for partition of the assets of
the partnership and its dissolution. These claims were
grounded on the existence of significant discord among
the partners, which included the occupancy of Karen
[Carlson] and the defendant of partnership properties
without paying rent and the refusal to remit rent
received from nonpartner tenants. Karen [Carlson] and
the defendant were alleged to have refused to agree to
the sale of any of the partnership properties although
the expenses and liabilities of the partnership, including
past due real property taxes, exceeded its income. Stu-
art [Carlson] and Patricia [Carlson] claimed in the com-
plaint that they loaned money to the partnership with-
out repayments, and further that the partnership loaned
money to the defendant, Kristine Carlson and Karen
Carlson, which had not been repaid. The plaintiffs addi-
tionally sought settlement of accounts and contribu-
tions between the [parties].
   ‘‘After the filing of the complaint, four years lapsed
with little activity. Stuart Carlson died on January 23,
2011, and Patricia Carlson, the administratrix of his
estate, was substituted as a [plaintiff]. In 2012, the mat-
ter was dismissed for failure to prosecute and subse-
quently reopened. Three more years passed in the ser-
vice of disagreement. During this time, the [plaintiffs]
moved for court orders to sell four partnership proper-
ties in 2012. . . . The defendant objected. In 2013, the
defendant moved for an order permitting him to inspect
partnership records. . . . Later that year, the [plain-
tiffs] moved successfully, over the objection of the
defendant, for a court order permitting the partnership
to enter into a listing agreement with a real estate agent
to market and sell the remaining properties. . . . The
movants asserted that the defendant had refused to
sign any listing agreement. In the meantime, foreclosure
proceedings were commenced by the town of Glaston-
bury for unpaid property taxes. . . . Despite the fore-
closure proceedings, the defendant continued to resist
the sale of the properties including those under con-
tract. . . . The sale of the properties under contract
was ultimately consummated, apparently in 2014. On
May 26, 2015, the court . . . dissolved the partnership
and appoint[ed] Richard Conti, Esq. as a receiver. . . .
Despite multiple offers to purchase certain other prop-
erties of the partnership, the partners were unable to
agree on their sale of the listing of other properties
causing the offers to be withdrawn. . . .
   ‘‘On November 17, 2015, the case came before the
court for trial. The operative pleadings at the time of
trial were the amended complaint dated November 9,
2015, and the answer with setoffs of the defendant, also
dated November 9, 2015. At no time during the prior
eight years during which the action was pending had
the defendant asserted a counterclaim or cross claim.
The [plaintiffs] reached a settlement agreement among
themselves and with the partnership. On the fourth day
of evidence, the defendant and the [plaintiffs] reached
a settlement. The settlement included an adjournment
of the trial and payment of $102,000 to Patricia Carlson.
The remaining property was to be appraised and, with
the exception of the property known as 637 South Main
Street in Manchester, sold with the proceeds of the
sales to be distributed among the partners according
to their varying partnership percentages. The defendant
was to receive the 637 South Main Street property, the
value of which was to be deducted from his share of
funds generated from the sale of the property. The bills
of any creditors of the partnership and the receiver
were to be paid before any distributions were made.
Distributions to the partners were subject to the
approval of the court, which was to retain jurisdiction
of the matter for the winding down of the partnership
assets and debts.
   ‘‘Pursuant to the settlement agreement, including the
adjournment of the trial, a number of properties owned
by the partnership were sold and partial distributions
made to the parties with the exception of the defendant.
The defendant made objections to both. . . . The
defendant also objected at various times to the payment
of fees to the receiver. . . . The attendant delay in
making a distribution to the defendant involved the
uncertainty relative to the value of the total assets of
the estate and the value of the 63[7] South Main Street
property. Disputes arose (1) between the defendant and
an easement holder over 637 South Main Street, (2)
whether the defendant and Karen Carlson remained
indebted to the partnership as had previously been
claimed by Stuart [Carlson] and Patricia Carlson and
(3) whether to subdivide one of the parcels of property.
Two attorneys’ liens for work done on behalf of the
defendant by two different attorneys were presented
to the receiver for payment. The court declined to treat
the attorneys’ fees as partnership debt because it was
work done primarily for the benefit of the defendant
as evidenced by court filings. Any claims against the
defendant and that might have remained after the settle-
ment agreement were withdrawn, on the record and in
a filing with the court, by the [plaintiffs]. The disagree-
ment over the easement remains. The court granted
approval, over the objection of the defendant, to subdi-
vide the parcel at issue. [Karen] Carlson died in 201[7],
and her interests were represented by [Kristine] Carlson
as the executrix of the estate of [Karen] Carlson.
   ‘‘On March 21, 2019, a counterclaim was, for the first
time, asserted by [the defendant] against ‘Patricia Carl-
son, Alexis Carlson, Kristine Carlson and Attorney Wil-
liam G. Reveley [counsel for the partnership, Patricia
Carlson individually and as administratrix of Stuart
Carlson’s estate, and Alexis Carlson], Attorney Mary
Rossettie [prior counsel for the estate] and the estates of
Stuart C. Carlson and Karen Carlson.’ The counterclaim
was procedurally improper in that it was filed without
a request for leave to amend, or motion to amend, as
required by Practice Book § 61-10. The counterclaim
named two attorneys as defendants, who were not par-
ties to the action without permission of the court as
required by Practice Book § 10-11 and General Statutes
§ 52-102a. Moreover, the court interpreted the settle-
ment agreement, involving an adjournment of the trial,
as a general release of any and all claims the parties
had against each other. Finally, the court notes that the
conduct complained of by the defendant in his counter-
claim, which asserts counts of breach of fiduciary duties
and abuse of process, assert claims for conduct that is
outside of the statute of limitations. On April 15, 2019,
all the other parties joined in an objection, expressed
through the vehicle of a motion to strike, to the counter-
claim on the above grounds and together filed a motion
to enforce the settlement agreement. The court granted
the motions on May 28, 2019, ordered the counterclaim
stricken, and the defendant appealed.
   ‘‘On June 21, 2019, this court granted the joint motion
of all parties excluding the defendant to terminate the
automatic stay imposed by Practice Book § 61-11. The
motion was limited to lifting any stay imposed on the
filing of a Mylar,3 necessary to effect the subdivision
of 637 South Main Street, Manchester. The filing of the
Mylar was a condition subsequent to the permitting of
the property by the appropriate municipal boards. The
receiver supported the lifting of the stay to file the
Mylar because the liquid assets under his control were
diminishing and the available partnership funds would
become insufficient to pay its debts, a refrain commonly
voiced over the prior years. The court, pursuant to
Practice Book § 61-11 (d), granted the motion finding
that although the [defendant] had not filed the appeal
only for delay, the due administration of justice required
the termination of stay.
  ‘‘Thereafter, on July 19, 2019, the receiver filed a
motion for discharge of lis pendens. In his motion, the
receiver noted the active efforts underway to sell the
remaining parcels including those that are subject to
subdivision on Line Street in Manchester and two par-
cels to the rear of Line Street in Glastonbury. The
receiver alerted the court that notices of lis pendens
had been filed by the defendant on both parcels and
moved for their discharge. The motion was joined by
the [plaintiffs] and objected to by the defendant. The
receiver, and the [plaintiffs], asserted that the two lis
pendens were significantly impeding their ability to
market and ultimately sell the properties. The receiver
and the [plaintiffs] referred to the diminishing liquid
funds from which to pay taxes and ongoing fees related
to the winding down. On September 16, 2019, the court
granted the motion to discharge from which order the
defendant appealed by way of amendment to the origi-
nal appeal. On January 2, 2020, the [plaintiffs] moved
to terminate the stay attendant to the amended appeal
of the order discharging the lis pendens. A hearing was
held on the motion to terminate the stay on January
28, 2020.’’4 (Footnote added.)
   The following appellate procedural history is perti-
nent to our resolution of the defendant’s appeal. On
June 3, 2019, the defendant appealed from the court’s
May 28, 2019 judgment granting the plaintiffs’ motion
to strike his counterclaim. Thereafter, the defendant
filed five amended appeals challenging other actions of
the court. In his first amended appeal form, the defen-
dant stated that he was appealing from the following:
‘‘motion for discharge of lis pendens, interim report of
receiver, request for order.’’ The defendant never
briefed his appeal of the striking of his counterclaim,
nor did he brief his appeal of the motion for discharge
of lis pendens. These two claims on appeal are thus
deemed abandoned.
   The defendant’s subsequent four amended appeals
listed several other actions of the court. In his third
amended appeal, he listed, among other things, that he
was challenging the court’s decision to appoint Peter
Carlson as receiver. This claim is the only action from
those four amended appeals that the defendant has
briefed. The remaining claims listed in the amended
appeal forms are thus deemed abandoned.
   Additionally, this court dismissed portions of the
defendant’s appeal prior to oral argument. On February
20, 2020, this court granted the plaintiffs’ motion to
dismiss the defendant’s second amended appeal, but
only as to the portion of the appeal challenging the
court’s November 18, 2019 order terminating the appel-
late stay. On June 9, 2021, this court granted the plain-
tiffs’ motion to dismiss the defendant’s fifth amended
appeal, which stated that he was appealing from his
‘‘objection to the filing of Carlson Associates’ 2019 part-
nership federal income tax returns.’’ Additional facts
and procedural history will be set forth as necessary.
                             I
  The defendant briefs that the court erred in denying
his motions to inspect and copy corporate and partner-
ship tax returns. The defendant’s brief appears to chal-
lenge the court’s rulings on two separate motions. First,
on November 6, 2018, the defendant filed a ‘‘motion to
inspect and copy financial records’’ of the partnership.
On November 19, 2018, the court denied that motion.
The defendant did not then appeal from that judgment,
nor has he done so now on any of his appeal forms.
Second, on August 7, 2020, the defendant filed a motion
to compel discovery of the 1986 income tax returns of
SHVC, Inc.5 On August 14, 2020, the court denied that
motion. In its order denying the motion, the court
stated: ‘‘The discovery is not calculated to lead to the
discovery of admissible evidence as this case settled
in 2015.’’
   Practice Book § 61-9 provides in relevant part:
‘‘Should the trial court, subsequent to the filing of a
pending appeal, make a decision that the appellant
desires to have reviewed, the appellant shall file an
amended appeal within twenty days from the issuance
of notice of the decision as provided for in Section 63-
1. . . .’’ The defendant did not amend his appeal to
include a claim regarding the court’s August 14, 2020
order denying his motion to compel further discovery.
Because the defendant has not properly appealed either
ruling, we cannot address his claim challenging those
rulings. Accordingly, we must dismiss this portion of
the appeal.
                            II
  The defendant next briefs that the court erred by
not addressing the dispute in the presettlement notice
among the parties before a settlement was reached. It
is unclear what judgment of the court from which the
defendant appeals. The record indicates that on Novem-
ber 16, 2015, the plaintiffs, Kristine Carlson, and Karen
Carlson filed a partial settlement notice indicating that
they had reached a settlement in the underlying action.
The notice stated: ‘‘Issues remain in dispute as between
the plaintiffs and [the defendant].’’ The defendant’s
claim presumably stems from that notice, as we are
unaware of any other presettlement notice filed by any
party. The settlement occurred on November 25, 2015,
nearly four years before the defendant filed the present
appeal. His brief does not reference any judgment from
which he is appealing and none of his appeal forms
reference any judgment concerning a presettlement
notice. Accordingly, we must dismiss this portion of
the appeal as it is not from a judgment of the court and
it is not a judgment encompassed in his notice of appeal.
                           III
   The defendant next briefs that the court erred in not
ordering the plaintiffs to release all claims during the
2015 settlement negotiations. The claim he attempts to
raise, like the claim he attempted to raise in part II of
this opinion, concerns events that occurred nearly four
years before the defendant filed the present appeal and
is not from a judgment of the court. Furthermore, none
of his appeal forms references any judgment concerning
this matter. Accordingly, we must dismiss this portion
of the appeal as it is not from a judgment of the court
and it is not a judgment encompassed in his notice
of appeal.
                           IV
  The defendant next briefs that the court erred in
authorizing an application for a subdivision of a prop-
erty owned by the partnership. At the outset, we note
that this claim that he now attempts to raise is not
encompassed in his notice of appeal or amended
notices. His first amended appeal, however, challenges
the court’s order allowing a receiver to market the lots
created by the subdivision of that property. We reason-
ably can interpret the defendant’s brief as challenging
that order. Nevertheless, we decline to review this claim
because it is inadequately briefed.
   The following facts and procedural history are rele-
vant to this claim. At all relevant times, the partnership
owned a property at 637 South Main Street in Manches-
ter. On August 8, 2017, the receiver reported to the
court that this property ‘‘consists of approximately
eleven acres of land with an existing three family home
and two barns. All partners are in agreement that the
best way to sell the land left after subdividing off the
front corner (which is to be conveyed to [the defendant]
pursuant to the settlement reached by the partners) is
to subdivide the remaining acreage into building lots.’’
On September 11, 2017, the court issued an order
approving of the receiver’s report, which, in turn,
authorized the receiver to proceed with an application
for a subdivision of the property. The defendant did
not appeal from the issuance of that order at that time
or in his five later notices of appeal.
   On September 5, 2018, the Planning and Zoning Com-
mission of the Town of Manchester (commission)
approved the application for a subdivision of the prop-
erty. On October 15, 2018, the receiver filed a motion
for an order in which he informed the court that the
subdivision application had been approved and
requested the authority to list the lots for sale at prices
suggested by a local Realtor. On October 29, 2018, the
court granted that motion. The defendant did not appeal
from the granting of that motion.
  On May 28, 2019, the defendant filed an objection to
the ‘‘filing of resubdivision’’ of the property. The gist
of the defendant’s argument was that the subdivision
application that was approved by the commission did
not comply with the terms of the settlement agreement.
The court did not rule on the defendant’s objection.
   The defendant’s first amended appeal purports to
appeal from the interim report of the receiver dated
August 12, 2019, and from the request for an order. In
that report, the receiver stated that ‘‘the resubdivision
[of 637 South Main Street] is now perfected following
approval, and the lots created thereby are available to
transfer/sell.’’ The receiver asked the court ‘‘whether
to direct the [R]ealtor to continue marketing the . . .
lots’’ created by the subdivision. The court approved
the report and order on September 16, 2019. In his brief
to this court, the defendant states in the heading for
this claim that ‘‘the trial court err[ed] in allowing a
comprehensive subdivision instead of just obtaining an
appraisal.’’
   ‘‘Claims are inadequately briefed when they are
merely mentioned and not briefed beyond a bare asser-
tion. . . . Claims are also inadequately briefed when
they . . . consist of conclusory assertions . . . with
no mention of relevant authority and minimal or no
citations from the record . . . .’’ (Internal quotation
marks omitted.) Estate of Rock v. University of Con-
necticut, 323 Conn. 26, 33, 144 A.3d 420 (2016).
  In the section of his brief regarding this claim, the
defendant discusses matters that are unrelated to the
subdivision of 637 South Main Street. He does not brief
any statute, case precedent, rule of court, or other legal
authority that could render the court’s action improper.
We, therefore, deem this claim inadequately briefed and
decline to review it. Accordingly, we decline to review
this portion of the defendant’s appeal.
                            V
  Finally, in his third amended appeal, the defendant
claims that the court erred in appointing Peter Carlson
as receiver. ‘‘The application for a receiver is addressed
to the sound legal discretion of the court, to be exer-
cised with due regard to the relevant statutes and rules,
and such exercise is not to be disturbed lightly nor
unless abuse of discretion or other material error
appears.’’ (Internal quotation marks omitted.) Antonino
v. Johnson, 113 Conn. App. 72, 77, 966 A.2d 261 (2009),
quoting Chatfield Co. v. Coffey Laundries, Inc., 111
Conn. 497, 501, 150 A. 511 (1930). After reviewing and
considering the record in this case, including the briefs
and arguments of the parties on appeal, we conclude
that the court did not abuse its discretion in appointing
Peter Carlson as receiver. There is no error.
  The appeal is dismissed with respect to all claims
except the claims regarding the authorization of an
application for a subdivision and the appointment of a
receiver; those judgments are affirmed.
   1
     Kristine Carlson, Karen Carlson, and Carlson Associates were also named
as defendants when the plaintiffs commenced the underlying action. Kristine
Carlson and Karen Carlson were removed as defendants in 2015. Following
Karen Carlson’s death in 2017, the court, in 2018, granted the motion of
Kristine Carlson, administrator of the estate of Karen Carlson, to be made
a party defendant. Carlson Associates remains a defendant in the action
but did not participate in the present appeal. Our references in this opinion
to the defendant are to Vernon F. Carlson.
   2
     Stuart C. Carlson died on January 23, 2011, and, on July 21, 2011, the
plaintiffs moved to substitute Patricia W. Carlson, in her capacity as admin-
istratrix of the estate of Stuart C. Carlson, as a plaintiff in the action. On
August 1, 2011, the court granted this motion.
   3
     ‘‘A Mylar map is a map prepared on a thin polyester film suitable for
recording on the land records.’’ (Internal quotation marks omitted.) 500
North Avenue, LLC v. Planning Commission, 199 Conn. App. 115, 118 n.2,
235 A.3d 526, cert. denied, 335 Conn. 959, 239 A.3d 320 (2020).
   4
     On February 5, 2020, the court granted the plaintiffs’ motion to terminate
the stay.
   5
     In that motion, the defendant stated that SHVC, Inc., was a family owned
real estate investing company, and that Carlson Associates was formed in
1986 after SHVC, Inc., was dissolved.